Title: To Thomas Jefferson from Albert Gallatin, 28 November 1801
From: Gallatin, Albert
To: Jefferson, Thomas


Dear Sir
T. Dt. Nover. 28th 1801
I had yesterday enclosed a rough draft of a letter to the Collector of New York in relation to the erection of the beacon at Sandy hook—You have returned it without remarks. Yet it is a delicate subject & I would wish to have your opinion on the propriety of the act. For that purpose it is returned together with a draft of the letter to the Govr. of N. Jersey to which I also request your attention. Is there any thing in it improper or disrespectful?
With great respect Your obt. Servt.
Albert Gallatin
